Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 29, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00889-CV

                       STEFANI BAMBACE, Appellant
                                        V.

                BERRY Y&V FABRICATORS, LLC, Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-27762

                 MEMORANDUM                     OPINION


      This is an attempted appeal from an order granting defendant’s plea in
abatement and motion to compel contractually agreed arbitration. Generally, appeals
may be taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). When orders do not dispose of all pending parties and claims,
the orders remain interlocutory and unappealable until final judgment is rendered
unless a statutory exception applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d
352, 352 (Tex. 2001).

      Orders compelling arbitration are not entitled to interlocutory appeal;
however, they can be reviewed after final judgment in the case. Chambers v.
O’Quinn, 242 S.W.3d 30, 32 (Tex. 2007); Human Biostar, Inc. v. Celltex
Therapeutics Corp., 514 S.W.3d 844, 847 (Tex. App.—Houston [14th Dist.] 2017,
pet. denied).

      On October 25, 2018, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before November
6, 2018. See Tex. R. App. P. 42.3(a). On November 12, 2018, appellee filed a motion
to dismiss. Appellant filed responses in which she argues this is not an interlocutory
appeal because although the dispute relates to an arbitration agreement, the primary
dispute is whether the contract is enforceable. The order being appealed, however,
is an order compelling arbitration, which is not reviewable until appeal from a final
judgment. See In re Palacios, 221 S.W.3d 564, 566 (Tex. 2006) (“We recognize
there is some one-sidedness in reviewing only orders that deny arbitration, but not
orders that compel it. Yet both the Federal and Texas acts leave little uncertainty that
this is precisely what the respective legislatures intended.”). Appellant’s response
fails to demonstrate that this court has jurisdiction over the appeal.

      Accordingly, appellee’s motion is granted and the appeal is ordered
dismissed.



                                        PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.

                                           2